Citation Nr: 1624227	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  10-46 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen the prior decision finding that the Appellant's character of discharge is a bar to VA compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Appellant had military service from May 1966 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A Central Office Board hearing was scheduled for November 19, 2013, and the
appellant failed to appear.  The appellant has not filed a motion for a new hearing.
Accordingly, the case will be processed as though the request for a hearing has been
withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In December 2013 this matter was last before the Board at which time it was remanded to provide the appellant notice of how to reopen his claim.  See Kent v.
Nicholson, 20 Vet. App. 1(2006).  At that time the Board also referred the issue of whether there was clear and unmistakable error (CUE) in a September 2009 rating decision that concluded new and material evidence had not been submitted to reopen the prior decision finding that the Appellant's character of discharge is a bar to VA compensation benefits.  

Following the Board's remand it does not appear to the Board that the RO addressed the issue of CUE in any rating action, but rather in a May 2014 Supplemental Statement of the Case (SSOC).  

The issue of whether there was clear and unmistakable error (CUE) in a September 2009 rating decision that concluded new and material evidence had not been submitted to reopen the prior decision finding that the Appellant's character of discharge is a bar to VA compensation benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDINGS OF FACT

1.  In an unappealed administrative decision dated in December 1981 the RO decided that the appellant's character of discharge was a bar to VA compensation benefits.  

2.  In an unappealed rating decision dated in May 1984 the RO decided that the Veteran had not submitted new and material evidence to reopen the issue of whether the appellant's character of discharge was a bar to VA compensation benefits.  

3.  The evidence received since the May 1984 rating decision does not relate to an unestablished fact necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1. The May 1984 determination, which confirmed a VA administrative denial finding that the appellant's character of discharge constituted a bar to VA benefits, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2015).

2.  Evidence submitted since the May 1984 determination is not new and material and does not serve to reopen the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.12, 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in May 2009.  

In December 2013, the Board remanded the matter for the provision of notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the U.S. Court of Appeals for Veterans Claims, interpreted the VCAA as requiring VA to provide certain specific notices to an appellant concerning the bases for the previous denial of his or her claims, VA's Office of General Counsel, in VAOPGCPREC6-2014, effectively determined that Kent no longer controls for that proposition.  In any event, notice was sent in a letter dated in March 2014.

VA has obtained the appellant's service treatment records and VA records, and has assisted the appellant in obtaining evidence.  VA need not obtain a medical opinion or examination because that duty applies to claims to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(C)(iii). 

All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.
VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In a December 1970 administrative decision, the RO decided that the appellants character of service was dishonorable.  The RO made a finding of willful and persistent misconduct.  

In April 1977, the appellant sought to have his discharge upgraded.  In September 1977 his character of discharge was upgraded to general, under honorable conditions, under the DoD's Special Review Discharge Program.  In May 1978, DoD determined that the appellant would not qualify for upgrading under the new, uniform standards for discharge review, and declined to change the character of discharge.  

In March 1980 the RO again concluded that the appellant's discharge was issued under conditions s that constituted a bar to the payment of VA benefits.  In December 1981 the RO issued an administrative decision concluding that the appellant's character of discharge was a bar to VA compensation benefits.  In May 1984, the RO declined to reopen the matter, finding no new and material evidence to do so.  

The evidence of record in May 1984 included the appellant's service records.  Those indicated that he received non-judicial punishment on several occasions during his military career.  He was found guilty by Special Court-Martial on February 10, 1969, of being absent without official leave from August 28, 1968, to September 12, 1968, and from September 16, 1968, to December 20, 1968.  He requested and was granted a discharge for the good of the service in 1ieu of trial by Court-Martial for additional periods of unauthorized absences.

It is noted that the evidence of record as of May 1984 also showed that in September 1977 the appellant's character of discharge was upgraded to a general discharge pursuant to the Department of Defense's Special Discharge Review Program.  A subsequent review in April 1978, required under Public Law 95-126, determined that the appellant did not qualify for an upgrade under the uniform standards for discharge.  

As previously mentioned, a December 1970  administrative decision found that the appellant's discharge was dishonorable and due to willful and persistent misconduct, which was a legal bar to VA benefits.  Following the upgrade under the DoD's Special Discharge Review Program, the RO again concluded that the appellant's discharge was issued under conditions constituting a bar to VA compensation benefits.  That decision was confirmed by the RO in May 1984.

In May 2009, the appellant filed claims for service connection.  In the September 2009 rating, the RO declined to reopen the question of whether the appellant's character of discharge is a bar to VA compensation benefits, finding that no new and material evidence had been submitted.  The appellant was afforded a VA examination of the spine and peripheral nerves in July 2009 related to medical treatment for any service-connected disability.  Duplicate personnel records were also associated with the file.  The appellant asserts that the character of his discharge was upgraded to honorable, and that he is therefore entitled to VA compensation benefits.  See e.g. November 2010 VA Form 9.  

The Board has considered the evidence of record and finds that new and material evidence sufficient to reopen this claim has not been submitted or otherwise received.  Evidence of the upgrade of the appellant's discharge under the Department of Defense's Special Discharge Review Program and personnel records were of record and considered by the RO in its prior decisions.  Thus, this evidence is not new but cumulative and redundant.  The fact still remains that the appellant was discharged from service under dishonorable conditions due to willful and persistent misconduct.  His discharge was not upgraded to honorable, but rather general, under honorable conditions under the DoD's Special Discharge Review Program.  Under the law, the program under which his character of discharge was upgraded precludes entitlement to VA compensation benefits.  See 38 C.F.R. § 3.12.  The Board finds that any new evidence received after the RO's May 1984 decision (medical evidence noted above) has no bearing upon the matter under consideration, and has no significance in deciding the issue at hand.  In essence, the new evidence received since the May 1984 rating decision does not relate to an unestablished fact necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating it.  Therefore, the issue may not be reopened.

ORDER

New and material evidence has not been received to reopen a claim as to whether the appellant's character of discharge constitutes a bar to VA compensation benefits.  The appeal is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


